Case 1:20-mc-00078-RGA Document 12 Filed 03/03/20 Page 1 of 2 PagelD #: 779

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

BOY SCOUTS OF AMERICA AND C.A. No. 20- (__)
DELAWARE BSA, LLC,
Bankr, Case No. 20-10343(LSS)
Debtors.
Jointly Administered

 

 

ORDER AUTHORIZING THE DEBTORS TO FILE UNDER
SEAL (1) EXHIBIT A TO DEBTORS’ MOTION TO

FIX VENUE AND (I) THE DECLARATION OF BRUCE A. GRIGGS

Upon the motion (“Motion to Seal”) of the Boy Scouts of America and Delaware BSA,
LLC, non-profit corporations and debtors and debtors-in-possession in the above-captioned

chapter 11 cases (collectively, the “Debtors”), for entry of an order (this “Order”) authorizing the

 

 

Debtors to file under seal (i) the list of pending abuse actions (the “Pending Abuse Actions”)
attached as Exhibit A to the Transfer Motion’ and (ii) the Griggs Declaration; and this Court
having jurisdiction to consider the Motion to Seal pursuant to 28 U.S.C. §§ 157 and 1334; and
venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court
having found that proper and adequate notice of the Motion to Seal has been provided under the

circumstances; and after due deliberation thereon; and there being good and sufficient cause;

 

' The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 W. Walnut Hill Ln., Irving, TX 75038.

2 Capitalized terms used but not otherwise defined herein shall have the meaning given to them in the Motion to
Seal.
Case 1:20-mc-00078-RGA Document 12 Filed 03/03/20 Page 2 of 2 PagelD #: 780

IT IS HEREBY ORDERED THAT
1. The Motion to Seal is GRANTED as set forth herein.

2. Debtors are authorized to file unredacted copies of Exhibit A to the Transfer
Motion and the Griggs Declaration under seal.

3. Unredacted copies of Exhibit A to the Transfer Motion and the Griggs
Declaration shall not be made available to anyone except for (a) the Court, (b) the United States
Trustee, and (c) others upon Court order.

4, The Debtors are authorized to (a) file on this Court’s docket a redacted copy of
Exhibit A to the Transfer Motion and the Griggs Declaration, and (b) serve unredacted copies of
Exhibit A to the Transfer Motion and the Griggs Declaration on counsel for the plaintiffs in the
Pending Abuse Actions.

5. The terms and conditions of this Order shall be immediately effective and
enforceable upon its entry.

6. This Court shall retain jurisdiction to hear and decide any dispute related to or

arising from this Order.

Dated: (n a“ 3 2020
Wilmington, Delaware

 

 

UNITED STATES DISTRICT COURT
JUDGE
